Pee Cueiam,
The nature of the proceedings brought up for review by this appeal will clearly appear upon perusal of the opinions filed by the learned judge of the common pleas and need not be restated by us. Appellee’s counsel calls attention to the omission of the testimony from the appellant’s paper-book, but as it is conceded that the appeal in such a case is in the nature of a certiorari and brings up only *185the record, this omission, is not ground for dismissing the appeal. However, as the correctness of the allowance made to the respondent for legal services depends upon the determination of questions of fact arising out of the evidence, and as the evidence is not before us, it necessarily follows that we are not in position to review that part of the decree. But it is a general rule of law that interest is recoverable from one who has received money belonging to another and has retained it against the demand of the owner and without right. We can conceive of no plainer case for applying this general rule than the one before us. Under the facts found by the learned judge he properly held that the respondent was chargeable with interest on the balance of the petitioner’s money unjustly retained by him, but no sufficient reason has been suggested or is discoverable for not computing it at the legal rate instead of at the rate of three per cent. Computing it at the latter rate we regard as an error of law, which sufficiently appears in the decree itself to enable us to correct it.
The final decree is amended by substituting the words “six per cent” for “3%” and as thus amended is affirmed; the costs of this appeal to be paid by I. Leonard Aronson, the appellee.